Name: Council Decision 2014/455/CFSP of 11 July 2014 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine
 Type: Decision
 Subject Matter: international affairs;  international security;  Europe
 Date Published: 2014-07-12

 12.7.2014 EN Official Journal of the European Union L 205/22 COUNCIL DECISION 2014/455/CFSP of 11 July 2014 amending Decision 2014/145/CFSP concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2014/145/CFSP of 17 March 2014 concerning restrictive measures in respect of actions undermining or threatening the territorial integrity, sovereignty and independence of Ukraine (1), and in particular Article 3(1) thereof, Whereas: (1) On 17 March 2014, the Council adopted Decision 2014/145/CFSP. (2) In view of the gravity of the situation in Ukraine, the Council considers that additional persons should be added to the list of persons, entities and bodies subject to restrictive measures as set out in the Annex to Decision 2014/145/CFSP. (3) The Annex to Decision 2014/145/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The persons listed in the Annex to this Decision shall be added to the list set out in the Annex to Decision 2014/145/CFSP. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 11 July 2014. For the Council The President S. GOZI (1) OJ L 78, 17.3.2014, p. 16. ANNEX LIST OF PERSONS REFERRED TO IN ARTICLE 1 Name Identifying information Reasons Date of listing 1. Aleksandr Yurevich BORODAI (Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´Ã Ã ®ÃÃ Ã µÃ ²Ã ¸Ã  Ã Ã ¾ÃÃ ¾Ã ´Ã °Ã ¹) DOB: 25.7.1972 in Moscow So called Prime Minister of People's Republic of Donetsk. Responsible for the separatist governmental activities of the so called government of the Donetsk People' s Republic (e.g. on 8 July stated our military is conducting a special operation against the Ukrainian fascists ), Signatory of the Memorandum of Understanding on Novorossiya union 12.7.2014 2. Alexander KHODAKOVSKY (Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´Ã Ã ¡Ã µÃÃ ³Ã µÃ µÃ ²Ã ¸Ã  Ã ¥Ã ¾Ã ´Ã °Ã ºÃ ¾Ã ²Ã Ã ºÃ ¸Ã ¹) So called Minister of Security of People's Republic of Donetsk. Responsible for the separatist security activities of the so called government of the Donetsk People' s Republic 12.7.2014 3. Alexandr Aleksandrovich KALYUSSKY, (Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´Ã Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´ÃÃ ¾Ã ²Ã ¸Ã  Ã Ã °Ã »Ã Ã Ã Ã ºÃ ¸Ã ¹) So called de facto Deputy Prime Minister for Social Affairs of DPR. Responsible for the separatist governmental activities of the so called government of the Donetsk People' s Republic 12.7.2014 4. Alexander KHRYAKOV So called Information and Mass Communications Minister of DPR. Responsible for the pro-separatist propaganda activities of the so called government of the Donetsk People' s Republic 12.7.2014 5. Marat BASHIROV So called Prime Minister of the Council of Ministers of the People' s Republic of Luhansk, confirmed on 8 Jul. Responsible for the separatist governmental activities of the so called government of the People' s Republic of Luhansk 12.7.2014 6. Vasyl NIKITIN So called Vice Prime Minister of the Council of Ministers of the People' s Republic of Luhansk, (used to be the so called Prime Minister of the People' s Republic of Luhansk, and former spokesman of the Army of the Southeast). Responsible for the separatist governmental activities of the so called government of the People' s Republic of Luhansk Responsible for the statement of the Army of the Southeast that the Ukrainian presidential elections in the People's Republic of Luhansk cannot take place due to the new status of the region. 12.7.2014 7. Aleksey KARYAKIN (Ã Ã »Ã µÃ ºÃ Ã µÃ ¹ Ã Ã °ÃÃ Ã ºÃ ¸Ã ½) 1979 So called Supreme Council Chair of the People' s Republic of Luhansk. Responsible for the separatist governmental activities of the Supreme Council, responsible for asking the Russian Federation to recognize the independence of People' s Republic of Luhansk Signatory of the Memorandum of Understanding on the Novorossiya union 12.7.2014 8. Yurij IVAKIN (Ã ®ÃÃ ¸Ã ¹ ÃÃ ²Ã °Ã ºÃ ¸Ã ½) So called Minister of Internal Affairs of the People' s Republic of Luhansk. Responsible for the separatist governmental activities of the so called government of the People' s Republic of Luhansk 12.7.2014 9. Igor PLOTNITSKY So called Defence Minister of the People' s Republic of Luhansk. Responsible for the separatist governmental activities of the so called government of the People' s Republic of Luhansk 12.7.2014 10. Nikolay KOZITSYN June 20, 1956 in Donetsk region Commander of Cossack forces. Responsible for commanding separatists in Eastern Ukraine fighting against the Ukrainian government forces 12.7.2014 11. Oleksiy MOZGOVY (Ã Ã »Ã µÃ ºÃ Ã Ã ¹ Ã Ã ¾Ã ·Ã ³Ã ¾Ã ²Ã ¸Ã ¹) One of the leaders of armed groups in Eastern Ukraine. Responsible for training separatists to fight against the Ukrainian government forces 12.7.2014